

116 S2401 IS: Jurists United to Stop Trafficking Imitation Child Exploitation Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2401IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the importation or transportation of child sex
			 dolls, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jurists United to Stop Trafficking Imitation Child Exploitation Act of 2019 or the JUSTICE Act of 2019. 2.FindingsThe Congress finds as follows:
 (1)There is a correlation between possession of the obscene dolls, and robots, and possession of and participation in child pornography.
 (2)The physical features, and potentially the personalities of the robots are customizable or morphable and can resemble actual children. (3)Some owners and makers of the robots have made their children interact with the robots as if the robots are members of the family.
 (4)The robots can have settings that simulate rape. (5)The dolls and robots not only lead to rape, but they make rape easier by teaching the rapist about how to overcome resistance and subdue the victim.
 (6)For users and children exposed to their use, the dolls and robots normalize submissiveness and normalize sex between adults and minors.
 (7)As the Supreme Court has recognized, obscene material is often used as part of a method of seducing child victims.
 (8)The dolls and robots are intrinsically related to abuse of minors, and they cause the exploitation, objectification, abuse, and rape of minors.
 3.Prohibition of importation or transportation of child sex dollsSection 1462 of title 18, United States Code, is amended— (1)in paragraph (a), by striking or at the end;
 (2)in paragraph (b), by striking or at the end; (3)by inserting after paragraph (c) the following:
				
 (d)any child sex doll; or; and (4)by adding at the end the following:
				
 In this section, the term child sex doll means an anatomically-correct doll, mannequin, or robot, with the features of, or with features that resemble those of, a minor, intended for use in sexual acts..